           Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 1 of 18




                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


                                                      MDL No. _______________
IN RE: ACCELLION, INC. DATA BREACH
LITIGATION




MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF GRACE BEYER’S MOTION
   FOR TRANSFER AND CENTRALIZATION PURSUANT TO 28 U.S.C. § 1407

       Pursuant to 28 U.S.C. § 1407 and JPML Rule 6.2, Plaintiff Grace Beyer, who filed Beyer

v. Accellion, Inc. et al., No. 5:21-cv-02239 (N.D. Cal.), through her counsel Ahdoot & Wolfson,

PC (“AW”),1 respectfully moves the Judicial Panel on Multidistrict Litigation for an Order

transferring fourteen (14) currently-filed cases listed in the Schedule of Actions filed concurrently

herewith (collectively, the “Actions”), as well as any tag-along cases subsequently filed, to the

United States District Court for the Northern District of California for coordinated or consolidated

proceedings before the Honorable Edward J. Davila, before whom 8 of 14 Actions are pending.

             INTRODUCTION AND COMMON FACTUAL BACKGROUND

       All of the cases subject to this Motion arise from one nucleus of operative facts: a massive

data breach suffered by Accellion, Inc. (“Accellion”). Accellion is a Palo Alto-based software

company that provides third-party file transfer services to clients. Accellion makes and sells a file

transfer service product called the File Transfer Appliance (“FTA”), which is at the heart of this

litigation and the source of the breach. Accellion’s FTA is a 20-year-old, obsolete, “legacy




1
 Ahdoot & Wolfson, PC also represents Jaramey Stobbe in the Stobbe action, and Ricky
Cochran and Alain Berrebi in the Cochran action, with its co-counsel in those actions.
           Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 2 of 18




product” that was “nearing end-of-life” at the time of the Data Breach, thus leaving it vulnerable

to compromise and security incidents, including the breach involved in all of the Actions.

       On December 23, 2020, Accellion disclosed to numerous of its clients (“Impacted

Accellion Clients”) that criminals breached the data that those clients submitted to Accellion via a

vulnerability in its transfer application software. As a result, the sensitive personal information of

individuals whom the Impacted Accellion Clients’ service—grocery and pharmacy employees and

shoppers, law firm clients, students and faculty, and state benefits applicants, among others

(collectively, “End Users”)—was accessed by unauthorized individuals. The End User Plaintiffs

in the Actions (which are listed separately on the Schedule of Actions submitted herewith) allege

that Accellion and/or the Impacted Accellion Clients failed to protect their sensitive information,

including but not limited to names, email addresses, phone numbers, home addresses, dates of

birth, Social Security numbers (SSN), financial information, health and prescription information,

and other personally identifiable information (collectively, “PII”).

       It has been reported that the criminals responsible for the Data Breach exploited numerous

vulnerabilities in Accellion’s software to steal sensitive data files associated with hundreds of

Accellion’s clients, including corporations, law firms, banks, universities, and other entities.

Numerous entities that are clients of Accellion have already reported being impacted by the Data

Breach, including, among others, The Kroger Co.; Flagstar Bank; Qualys; the Office of the

Washington State Auditor; the law firms Goodwin Proctor and Jones Day; the University of

Colorado; Australia’s financial regulator, the Australia Securities and Investments Commission;

the Reserve Bank of New Zealand; ABS Group; and Danaher (the “Impacted Accellion Clients”).

       The criminals—who, according to varying reports, are associated with the well-known

Clop ransomware gang, the FIN11 threat group, and potentially other threat actors—launched the




                                                  2
            Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 3 of 18




attacks on Accellion and its clients in mid-December 2020, which continued on from at least mid-

December 2020 and into January 2021, as these actors continued to exploit vulnerabilities in

Accellion’s platform. Following the attacks, the criminals resorted to extortion, threatening

Accellion’s clients that stolen information will be made publicly available unless ransoms are paid.

       Each of the Actions is a putative class action, and each is filed on behalf of classes of End

User individuals who were employees, customers, clients, or otherwise associated or affiliated

with—and provided PII to—the Impacted Accellion Clients. This information, which was

transferred and came into possession of Accellion, was then exposed to criminals during the Data

Breach. Based on the same nucleus of facts, each Action alleges a common failure by Accellion

and/or Impacted Accellion Clients to protect PII resulting in the Data Breach. Each Action alleges

substantially similar damages and asserts largely similar counts. All Actions are in their infancy

and no answers or responses to the complaints have been filed in any of the Actions.

       Based on the numerous common questions of fact and law involved in the Actions, there

is a compelling need to establish uniform and consistent standards in conducting pretrial discovery

and motion practice, and to avoid potentially inconsistent rulings, inefficiencies, and waste of the

parties’ and judicial resources that would result if the Actions were allowed to proceed in numerous

district courts. This Panel has previously recognized that centralization was proper where, like

here, there are multiple defendants entwined in a large data breach. See In re Am. Med. Collection

Agency, Inc., Customer Data Sec. Breach Litig., 410 F. Supp. 3d 1350, 1353 (J.P.M.L. 2019)

(ordering transfer and centralization, recognizing that “a single, multi-defendant MDL” “is

necessary to ensure the just and efficient conduct of this litigation.”).

       The most logical and convenient location for these proceedings is the Northern District of

California, where Accellion is headquartered, Accellion’s servers and systems are located, and the




                                                   3
            Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 4 of 18




majority of the cases are pending. Plaintiff Grace Beyer respectfully requests coordinated

proceedings there.

I.     BACKGROUND

       This motion for transfer involves fourteen (14) actions pending in three (3) different federal

district courts. As this filing, there are nine (9) actions pending in the Northern District of

California, three (3) actions pending in the Southern District of Ohio, and two (2) actions pending

in the Eastern District of Michigan.2

       Before filing this motion, undersigned counsel inquired of all plaintiffs’ counsel who filed

actions against Kroger in the Southern District of Ohio and Flagstar Bank in the Eastern District

of Michigan, to determine whether they would be amenable to voluntary transfer under 28 U.S.C.

§ 1404 to the Northern District of California to avoid the necessity of JPML proceedings. One of

those attorneys responded that efforts to coordinate within those Districts for separate Kroger and

Flagstar Bank litigations were already ongoing, and that plaintiffs’ counsel in those actions would

likely prefer to separately litigate the Kroger actions in the Southern District of Ohio and the

Flagstar Bank actions in the Eastern District of Michigan, but indicated that counsel would follow

up on the issue. While the undesigned counsel will continue to meet and confer with all parties, as

of this filing, there is no consensus to voluntarily transfer the Ohio and Michigan federal court

actions to the Northern District of California.

       Based on the scope of the Data Breach, the number of potential Impacted Accellion Clients,

the potential that the End Users Class consists of many thousands if not millions of individuals,



2
 Currently, there are two (2) active cases pending in Washington state court relating to
Washington State Auditor breach that occurred as a result of the Accellion breach. Those cases
must proceed in state court, but it is efficient to transfer and centralize the Actions nonetheless.
Counsel for Plaintiffs in the Actions can coordinate with the firms leading the efforts in
Washington state court.

                                                  4
             Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 5 of 18




and the extensive press coverage, undersigned counsel anticipates that additional class actions will

soon be filed in other federal courts alleging similar claims on behalf of similar classes.

        A.      Plaintiffs

        All plaintiffs in the pending Actions have filed class actions arising from Accellion’s

disclosure of Data Breach and alleged data privacy failures of Accellion and Impacted Accellion

Clients. The Actions are being pursued on behalf of all persons whose PII was compromised in

the Data Breach.

        Each of the pending Actions presents a common core of facts, in that each case (i) alleges

that the PII of many potential class members was stolen during the Data Breach; (ii) asserts injury

and damages arising from Data Breach; and (iii) alleges the same or similar misconduct by

Accellion and Impacted Accellion Clients. Indeed, the factual allegations in each Complaint are

similar in all material respects.

        B.      Defendants

        Accellion, Inc. is a software company that provides third-party file transfer services to

clients, and it makes and sells a file transfer service product called the File Transfer Appliance

(FTA). Accellion’s FTA is a 20-year-old, obsolete, “legacy product” that, by its own admission,

was “nearing end-of-life” at the time of the Data Breach. The FTA was vulnerable to compromise

and security incidents, as acknowledged by Accellion, including to its own clients. Due to

vulnerabilities in Accellion’s FTA software, unauthorized persons were able to exploit the security

issues and gain access to Accellion’s clients’ files, resulting in the Data Breach. Accellion

maintains its headquarters at 1804 Embarcadero Road, Suite 200, Palo Alto, CA 94303, which is

located in the Northern District of California.




                                                  5
            Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 6 of 18




       The Kroger Company is an Ohio corporation with its corporate headquarters located at

1014 Vine Street, Cincinnati, Ohio 45202. Numerous of the Actions allege that Kroger was an

Accellion client that used the FTA product, and as a result it was impacted by the Data Breach,

exposing the PII of employees and customers.

       Flagstar Bank is a Michigan corporation with its corporate headquarters located at 5151

Corporate Drive, Troy, Michigan 48098. As with Kroger, numerous of the Actions allege that

Flagstar Bank was an Accellion client that used the FTA product, and as a result it was impacted

by the Data Breach, exposing the PII of its customers.

       C.      Status of the Actions

       The pending Actions were all filed during the weeks and months after Accellion announced

the Data Breach. Undersigned counsel expects that given the magnitude of the Data Breach,

additional similar actions will be filed. Given the infancy of all fourteen (14) of these cases, none

of the plaintiffs have been permitted to conduct discovery or to move matters toward trial. As such,

a transfer and centralization would not be unduly prejudicial or inefficient. These Actions are in

the earliest procedural stage—no answer or other substantive response has been filed in any

Action. Accordingly, it is a convenient time to centralize the Actions.

II.    ARGUMENT

       Each of the Actions name Accellion, Inc. as the sole or primary defendant. Some of the

Actions name The Kroger Co. and Flagstar Bank as additional or sole defendants. The Actions

contain similar causes of action, including claims for negligence, violations of consumer protection

and privacy statutes, third party beneficiaries to contracts, and invasion of privacy, among others.

       The Actions all involve common issues of fact and a common Data Breach, such that

centralization will promote the convenience of the parties and witnesses and the just and efficient




                                                 6
            Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 7 of 18




conduct of the litigation. See 28 U.S.C. § 1407. Transfer and centralization will mitigate the

possibility of inconsistent rulings, including rulings regarding class certification, and will promote

judicial economy by providing a single forum to which future tag-along actions can be transferred.

       A.      The Actions and any Tag-Along Actions Are Appropriate for Transfer and
               Centralization Under 28 U.S.C. § 1407(a)

        Transfer and centralization under 28 U.S.C. § 1407 is authorized if multiple civil actions

 pending in different districts “involv[e] one or more common questions of fact” and the JPML

 determines that transfer will further the “convenience of parties and witnesses and will promote

 the just and efficient conduct of such actions.” 28 U.S.C. § 1407(a). “The objective of transfer

 is to eliminate duplication in discovery, avoid conflicting rulings and schedules, reduce litigation

 cost, and save the time and effort of the parties, the attorneys, the witnesses, and the courts.”

 MANUAL FOR COMPLEX LITIGATION, § 20.131 (4th ed. 2004); see also Royster v. Food Lion (In

 re Food Lion), 73 F.3d 528, 531-32 (4th Cir. 1996) (“The multidistrict litigation statute . . . was

 enacted as a means of conserving judicial resources in situations where multiple cases involving

 common questions of fact were filed in different districts.”); Illinois Mun. Ret. Fund v.

 Citigroup, Inc., 391 F.3d 844, 852 (7th Cir. 2004) (two critical goals of Section 1407 are to

 promote efficiency and consistency). The statute “was [also] meant to ‘assure uniform and

 expeditious treatment in the pretrial procedures in multidistrict litigation[,]”’ and “[w]ithout it,

 ‘conflicting pretrial discovery demands for documents and witnesses’ might ‘disrupt the

 functions of the Federal courts.’” In re Phenylpropanolamine Prod. Liab. Litig., 460 F.3d 1217,

 1230 (9th Cir. 2006) (quoting H.R. Rep. No. 1130, 90th Cong., 2d Sess. 1 (1968), reprinted in

 1968 U.S.C.C.A.N. 1898, 1899)). The alternative to transfer is ‘“multiplied delay, confusion,

 conflict, inordinate expense and inefficiency.”’ Id. (quoting In re Plumbing Fixture Cases, 298




                                                  7
           Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 8 of 18




 F. Supp. 484, 495 (J.P.M.L. 1968)). Transfer and centralization for pretrial proceedings would

 achieve these objectives.

               1.      The Actions Involve Common, Numerous, and Complex
                       Questions of Fact

       The first element of the Section 1407 transfer analysis is whether there are one or more

common questions of fact. See 28 U.S.C. § 1407. The statute, however, does not require a

“complete identity or even [a] majority” of common questions of fact to justify transfer. In re

Zyprexa Prods. Liab. Litig., 314 F. Supp. 2d 1380, 1381 (J.P.M.L. 2004).

       The cases here share a common core of operative factual allegations. The Actions are

based upon virtually identical facts and allegations concerning identical conduct by a common

actor - Accellion. The factual questions common to all Actions are numerous and complex, and

include (without limitation):

       •   Whether Accellion’s FTA software was vulnerable to attack;

       •   Whether Defendants owed duties to class members to safeguard their PII;

       •   Whether Defendants failed to comply with those duties;

       •   Whether End User PII was compromised in the Data Breach;

       •   Whether Accellion knew that its “legacy” FTA was vulnerable, yet decided to continue
           to support the software with Impacted Accellion Clients;

       •   Whether Impacted Accellion Clients, like Kroger and Flagstar Bank, were aware of the
           security vulnerabilities with FTA, yet continued to use that product, exposing End User
           PII to criminals;

       •   Whether Plaintiffs and class members suffered legally cognizable damages as a result
           of the Data Breach and, if so, in what amount; and

       •   Whether Plaintiffs and class members are entitled to injunctive relief.

       In addition, all Actions rely upon similar legal theories of recovery, each turning on the

failure of Accellion, Kroger, Flagstar Bank, and other Impacted Accellion Clients to prevent the


                                                8
            Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 9 of 18




Data Breach. As the Panel has previously stated, “the presence of additional or differing legal

theories is not significant when the actions still arise from a common factual core . . . .” See In

re Oxycontin Antitrust Litig., 542 F. Supp. 2d 1359, 1360 (J.P.M.L. 2008); In re: Schnuck

Markets, Inc., Customer Data Sec. Breach Litig., 978 F. Supp. 2d 1379, 1380 (J.P.M.L. 2013)

(ordering transfer under Section 1407, finding “common questions of fact and aggregation in some

matter will serve the convenience of the parties and witnesses and promote the just and efficient

conduct of the litigation.”). Because numerous common issues of fact exist among these Actions,

the pending actions clearly satisfy the first element of the transfer analysis under Section 1407.

               2.      Section 1407 Transfer and Centralization Will Further the
                       Convenience of the Parties and Witnesses.

       Resolution of these common issues in a single forum would further the convenience of all

parties and witnesses. See 28 U.S.C. § 1407(a). Because all Actions involve similar allegations

and factual questions, the plaintiffs in the Actions will require discovery of the same documents

and depositions of the same witnesses. Accellion and its co-defendants likely will raise the same

discovery objections and seek the same protective orders or privileges in each case. Absent

centralization and transfer, all parties will be subjected to duplicative discovery, and witnesses will

face multiple, redundant depositions. See, e.g., In re Uber Techs., Inc., Data Sec. Breach Litig.,

304 F. Supp. 3d 1351, 1353 (J.P.M.L. 2018) (“Centralization will eliminate duplicative

discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and

conserve the resources of the parties, their counsel, and the judiciary.”); In re Pilot Flying J Fuel

Rebate Contract Litig., 11 F. Supp. 3d 1351, 1352 (J.P.M.L. 2014) (“Centralization will avoid

repetitive depositions of [the defendant’s] officers and employees and duplicative document

discovery regarding the alleged scheme”); In re Uranium Indus. Antitrust Litig., 458 F. Supp.

1223, 1230 (J.P.M.L. 1978) (“[Plaintiffs] will have to depose many of the same witnesses, examine



                                                  9
           Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 10 of 18




many of the same documents, and make many similar pretrial motions in order to prove their . . .

allegations. The benefits of having a single judge supervise this pretrial activity are obvious.”).

       Absent transfer, the federal court system will be forced to administer — and Accellion

(and any Impacted Accellion Clients that are co-defendants) will be compelled to defend — at

least fourteen (14) related actions across multiple venues, all proceeding on potentially different

pretrial schedules and subject to different judicial decision-making and local procedural

requirements. Moreover, each plaintiff will be required to monitor and possibly participate in

each of the other similar actions to ensure that Accellion and co-defendants do not provide

inconsistent or misleading information. Many of the same pretrial disputes are likely to arise in

each action. Likewise, due to the similar causes of action in each complaint, the defenses asserted

in the Actions will be substantially the same, as will the substance of any motions to dismiss and

motions for summary judgment, which will be based on the same claims and based on the same

arguments in each Action.

       None of the pending cases have progressed to the point where efficiencies will be

forfeited through transfer to an MDL proceeding—each Action is in its infancy. This Panel has

routinely recognized that consolidating litigation in one court benefits both plaintiffs and

defendants. For example, pretrial transfer would reduce discovery delays and costs for plaintiffs,

and permit plaintiffs’ counsel to coordinate their efforts and share the pretrial workload. In re

Phenylpropanolamine (PPA) Prods. Liab. Litig., 173 F. Supp. 2d 1377, 1379 (2001) (“And it is

most logical to assume that prudent counsel will combine their forces and apportion their

workload in order to streamline the efforts of the parties and witnesses, their counsel and the

judiciary, thereby effectuating an overall savings of cost and a minimum of inconvenience to all

concerned.”); In re Baldwin-United Corp. Litigation, 581 F. Supp. 739, 741 (J.P.M.L. 1984)




                                                 10
           Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 11 of 18




(same). As for the defendants, expert depositions will be coordinated, document production will

be centralized, and travel for current and former employees will be minimized, since they will

only have to appear in one location rather than multiple districts around the country.

       While undersigned counsel anticipates there will be additional case filings, the current

level of litigation—14 cases in three separate District Courts—would benefit from transfer and

coordinated proceedings, given the allegations of these complaints. In re: Equifax, Inc.,

Customer Data Sec. Breach Litig., 289 F. Supp. 3d 1322, 1324 (J.P.M.L. 2017) (finding that

“centralization under Section 1407 . . . will serve the convenience of the parties and witnesses

and promote the just and efficient conduct of this litigation.”); see also In re First Nat’l

Collection Bureau, Inc., Tel. Consumer Prof. Act (TCPA) Litig., 11 F. Supp. 3d 1353, 1354

(J.P.M.L. 2014) (“[E]fficiencies can be gained from having these actions proceed in a single

district,” such as “eliminat[ing] duplicative discovery; prevent[ing] inconsistent pretrial rulings

. . . and conserv[ing] the resources of the parties, their counsel and the judiciary.”); In re: Zurn

Pex Plumbing Products Liability Litig., 572 F. Supp. 2d 1380, 1381 (J.P.M.L. 2008) (granting

transfer and consolidation of three cases and six potential tag-alongs because of the “overlapping

and, often, nearly identical factual allegations that will likely require duplicative discovery and

motion practice.”).

       Transfer also will reduce the burden on the parties by allowing more efficient and

centralized divisions of workload among the attorneys already involved in this litigation, as well

as those who join later. Plaintiffs themselves will reap efficiencies from being able to divide up

the management and conduct of the litigation as part of a unified MDL process through a

Plaintiffs’ Co-Lead Counsel team or similar mechanism, instead of each plaintiff’s counsel

separately litigating its own cases on distinct and parallel tracks. In re Marriott Int'l, Inc.,




                                                11
           Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 12 of 18




Customer Data Sec. Breach Litig., 363 F. Supp. 3d 1372, 1374 (J.P.M.L. 2019) (“Centralization

will . . . conserve the resources of the parties, their counsel, and the judiciary.”).

        In sum, transfer of these actions would serve the convenience of the parties and eliminate

duplicative discovery, saving the parties and the courts significant time, effort, and money.

                3.      Transfer and Centralization Will Promote the Just and
                        Efficient Conduct of These Actions

        Centralization is necessary to prevent inconsistent pretrial rulings on many central issues,

which would present significant problems due to the substantial consistency in factual and legal

allegations among all Actions. Id. (Observing that centralization would “prevent inconsistent

pretrial rulings on class certification and other issues”). The prospect of inconsistent rulings also

encourages forum and judge shopping (including, for example, manipulation of non-congruent

discovery limits, approaches to electronically stored information, and protective order issues).

By contrast, a single MDL judge coordinating pretrial discovery and ruling on pretrial motions

in all of these federal cases at once will help reduce witness inconvenience, the cumulative

burden on the courts, and the litigation’s overall expense, as well as minimizing this potential

for conflicting rulings. Id.

        Centralization will mitigate these problems by enabling a single judge to manage discovery

and the parties to coordinate their efforts. In re Am. Med. Collection Agency, Inc., Customer Data

Sec. Breach Litig., 410 F. Supp. 3d at 1353 (“[A] single MDL encompassing [multiple defendants]

is necessary to ensure the just and efficient conduct of this litigation.”). This will reduce litigation

costs and minimize inconvenience to the parties and witnesses, to the benefit of litigants, third

parties, and the courts. See id. at 1354 (“centralization will serve the convenience of the parties

and witnesses and promote the just and efficient conduct of this litigation.”); In re Enfamil Lipil

Mktg. and Sales Practices Litig., 764 F. Supp. 2d 1356, 1357 (J.P.M.L. 2011) (“Centralizing the



                                                  12
             Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 13 of 18




actions will allow for the efficient resolution of common issues and prevent unnecessary or

duplicative pretrial burdens from being placed on the common parties and witnesses.”); In re:

Lumber Liquidators Chinese-Manufactured Flooring Products Mktg., Sales Practices and

Products Liability Litig., 109 F. Supp. 3d at 1383 (“Centralization will . . . conserve the resources

of the parties, their counsel and the judiciary.”).

        Centralizing these Actions under Section 1407 will ensure streamlined resolution of this

litigation to the overall benefit of the parties and the judiciary. Accordingly, transfer to a single

district court is appropriate for the just and efficient resolution of these cases.

        B.      The Northern District of California Is an Appropriate Transferee Forum,

        Counsel respectfully submits that the Northern District of California is the superior forum

for the centralized actions, and Judge Edward J. Davila is the ideal transferee judge.

        In choosing an appropriate transferee forum, this Panel considers: (1) where the largest

number of cases is pending; (2) where discovery has occurred; (3) where cases have progressed

furthest; (4) the site of the occurrence of the common facts; (5) where the cost and inconvenience

will be minimized; and (6) the experience, skill, and caseloads of available judges. MANUAL FOR

COMPLEX LITIGATION, § 20.132 (4th ed. 2004). While several of these criteria are not yet

implicated due to the infancy of the Actions, the Northern District of California presents the most

appropriate forum for the transfer and centralization of these actions.

        The first factor heavily favors the Northern District of California because the largest

number of cases are pending in that District. Nine of the 14 pending Actions have been filed in the

Northern District of California.

        The second and third factors are not relevant here because discovery has not yet occurred

in any case, and no defendants have answered or otherwise responded to the complaint in any




                                                  13
             Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 14 of 18




Action.

          The fourth and fifth factors heavily favor the Northern District of California because

Accellion is headquartered in Palo Alto, California, which is located in the Northern District of

California. The most important witnesses and evidence will be located at Accellion’s headquarters

or elsewhere in the Northern District of California. Accellion is the primary and common

defendant in this matter and it was Accellion’s FTA product that is allegedly at the heart of the

data security incident in this case. Accellion’s computers, servers, and systems, including those

relating to its services and the FTA software at the heart of the breach, are located in the Northern

District of California. Accellion’s data security and information technology personnel, and

individuals with knowledge about Accellion’s FTA software, are based at the company’s

headquarters or in nearby surrounding areas. This includes, for example, Accellion’s Chairman

and Chief Executive Office3 and Chief Product Officer,4 and other data security and IT personnel.

          Large data breaches where numerous actions are filed in multiple districts are transferred

and centralized under Section 1407 basically as a matter of course. And in the vast majority of

prior data breach MDLs, the Panel transferred the cases to the district of the defendant’s

headquarters because the relevant documents, witnesses, and/or breached servers were likely to be

located there. For example:

     1. In re Marriott Int'l, Inc., Customer Data Sec. Breach Litig., 363 F. Supp. 3d 1372, 1374–
        75 (J.P.M.L. 2019) (transferring to D. Md. because, e.g., “Marriott is headquartered in that
        district, and relevant documents and witnesses thus likely will be found there.”);

     2. In re Capital One Customer Data Sec. Breach Litig., 396 F. Supp. 3d 1364, 1365 (J.P.M.L.
        2019) (transferring to E.D. Va. because, e.g., “Capital One is headquartered within this
        district . . . and . . . relevant documents and witnesses will be found there.”);


3
    https://www.linkedin.com/in/jonathan-yaron-81a12a3/ (Jonathan Yaron—San Francisco).
4
    https://www.linkedin.com/in/yarongalant/ (Yaron Galant—Palo Alto).



                                                  14
       Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 15 of 18




3. In re: Equifax, Inc., Customer Data Sec. Breach Litig., 289 F. Supp. 3d 1322, 1326
   (J.P.M.L. 2017) (transferring to N.D. Ga. because, e.g., “Equifax is headquartered in that
   district, and relevant documents and witnesses thus likely will be found there.”);

4. In re Yahoo! Inc. Customer Data Sec. Breach Litig., 223 F. Supp. 3d 1353, 1354–55
   (J.P.M.L. Dec. 7, 2016) (transferring to N.D. Cal. because, e.g., “Yahoo’s corporate
   headquarters is located within the district, and therefore relevant documents and witnesses
   are likely to be located there.”);

5. In re: Sprouts Farmers Mkt., Inc., Employee Data Sec. Breach Litig., 232 F. Supp. 3d 1348
   (J.P.M.L. Oct. 6, 2016) (transferring to D. Ariz. because, e.g., “Sprouts is headquartered in
   this district, and the witnesses and documents relevant to the facts of this litigation are
   located there.”);

6. In re 21st Century Oncology Customer Data Sec. Breach Litig., 214 F. Supp. 3d 1357,
   1358 (J.P.M.L. Oct. 6, 2016) (transferring to M.D. Fla. because, e.g., “21st Century is
   headquartered in this district, and the witnesses and documents relevant to the facts of this
   litigation are located there.”);

7. In re Medical Informatics Engineering, Inc., Customer Data Sec. Breach Litig., 148 F.
   Supp. 3d 1381, 1382 (J.P.M.L. Dec. 10, 2015) (transferring to N.D. Ind. because, e.g., “The
   center of gravity of this litigation is located in the Northern District of Indiana, where MIE
   . . . is headquartered and operates . . . . Relevant documents and witnesses thus are likely
   located within or near the district.”);

8. In re: U.S. Office of Personnel Management Data Security Breach Litig., MDL No. 2664,
   2015 WL 6391150, at *2 (J.P.M.L. Oct. 19, 2015) (transferring cases to D.D.C. because,
   e.g., the “federal government defendants are located in that district, and [defendant]
   KeyPoint has an office in nearby Fairfax, Virginia. Relevant documents and witnesses thus
   likely will be found there.”);

9. In re: Supervalu, Inc., Customer Data Sec. Breach Litig., MDL No. 2586, 2014 WL
   7263354, at *1 (J.P.M.L. Dec. 16, 2014) (transferring to D. Minn. because, e.g.,
   “Supervalu’s corporate headquarters is located within the district, and therefore relevant
   documents and witnesses are likely to be located there.”);

10. In re: Home Depot, Inc. Customer Data Sec. Breach Litig., MDL No. 2583, 2014 WL
    7006970, at *2 (J.P.M.L. Dec. 11, 2014) (transferring to N.D. Ga. because, e.g., “Home
    Depot is headquartered in the Northern District of Georgia. Thus, relevant documents and
    witnesses are likely located within the district.”);

11. In re: Target Corp. Customer Data Sec. Breach Litig., 11 F. Supp. 3d 1338, 1339 (J.P.M.L.
    Apr. 2, 2014) (transferring to D. Minn. because, e.g., “Target is headquartered in that
    district . . . .”);




                                             15
            Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 16 of 18




    12. In re: Schnuck Markets, Inc., Customer Data Sec. Breach Litig., 978 F. Supp. 2d 1379,
        1381 (J.P.M.L. Oct. 18, 2013) (transferring to E.D. Mo. because, e.g., “Schnucks has its
        headquarters in this district, where the impacted servers and likely relevant witnesses and
        other evidence will be found.”);

    13. In re: Zappos.com, Inc., Customer Data Sec. Breach Litig., 867 F. Supp. 2d 1357, 1358
        (J.P.M.L. June 13, 2012) (transferring to D. Nev. because, e.g., “Zappos is based in
        Hendersonville, Nevada. According to the chief information technology officer of Zappos,
        personnel who responded to the data breach are located in this district, as are the servers
        from which customer data was obtained, in addition to other potentially relevant documents
        and witnesses.”);

    14. In re: RBS Worldpay, Inc., Customer Data Sec. Breach Litig., 626 F. Supp. 2d 1322
        (J.P.M.L. June 9, 2009) (transferring to N.D. Ga. because, e.g., “RBSW is headquartered
        in Atlanta [and] a significant amount of discovery is likely to take place in that district.”);

    15. In re: Lending Tree, LLC, Customer Data Sec. Breach Litig., 581 F. Supp. 2d 1367, 1368
        (J.P.M.L. Oct. 7, 2008) (transferring to W.D.N.C. because, e.g., “LendingTree is
        headquartered in Charlotte, North Carolina, and parties, witnesses and documents may be
        found there.”);

    16. In re: Hannaford Bros. Co. Customer Data Sec. Breach Litig., 559 F. Supp. 2d 1405, 1406
        (J.P.M.L. June 9, 2008) (transferring to D. Me. because, e.g., “Hannaford has its
        headquarters in that district, and thus relevant documents and witnesses may be found
        there.”); and

    17. In re: TJX Companies, Inc., Customer Data Sec. Breach Litig., 493 F. Supp. 2d 1382, 1383
        (J.P.M.L. June 28, 2007) (transferring to D. Mass. because, e.g., “TJX is headquartered in
        Massachusetts and documents and witnesses will likely be found there.”).

        Furthermore, the Panel has noted that the Northern District of California is a convenient

location for MDL proceedings. See, e.g., In re Yahoo! Inc. Customer Data Sec. Breach Litig., 223

F. Supp. 3d at 1355 ((“parties agree that [the Northern District of California] will serve the

convenience of the parties and witnesses.”); In re: Roundup Prod. Liab. Litig., 214 F. Supp. 3d

1346, 1348 (J.P.M.L. 2016) (“We select the Northern District of California as the appropriate

transferee district for this litigation. Two of the earliest-filed and most procedurally advanced

actions are pending in this district. The Northern District of California is both convenient and

easily accessible for all parties . . . .”).




                                                  16
              Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 17 of 18




         Also, due to the sheer size of the population of California, a large number of the class

members in the pending Actions likely reside in California. The Northern District of California

will be the dominant site with the most relevant evidence, witnesses, parties, and a large number

of class members.

         C.      Judge Davila is the Most Appropriate Transferee Judge

         The sixth MCL factor favors transfer to the Northern District of California, specifically to

the Honorable Edward J. Davila. This Panel has recognized that the Northern District of California

has the resources and ability to manage multi-district litigation such as this one. See, e.g., In re:

Roundup Prod. Liab. Litig., 214 F. Supp. 3d at 1348 (“[W]e are convinced that the district has the

necessary judicial resources and expertise to efficiently manage this litigation.”).

         Furthermore, eight of the nine cases pending in the Northern District of California are

before Judge Davila. Judge Davila is an experienced, capable and well-respected jurist. Judge

Davila recently issued final approval of the settlement in, In re: Apple Inc. Device Performance

Litigation, MDL No. 2827, and has no other MDL before him. Judge Davila was also assigned the

first-and second-filed cases. These factors support that Judge Davila is the appropriate transferee

judge.

         The totality of circumstances supports transfer and centralization in the Northern District

of California, before Judge Davila.

III.     CONCLUSION

         For the foregoing reasons, plaintiff Beyer respectfully request that her motion be granted

and that the Panel transfer the Actions listed in the attached Schedule of Actions, as well as any

future tag-along actions, to the Northern District of California before the Honorable Edward J.

Davila, for consolidated or coordinated pretrial proceedings under 28 U.S.C. § 1407.




                                                 17
         Case MDL No. 3002 Document 1-1 Filed 03/31/21 Page 18 of 18




Dated: March 31, 2021                     Respectfully submitted,

                                           /s/ Tina Wolfson
                                          TINA WOLFSON (SBN 174806)
                                          twolfson@ahdootwolfson.com
                                          ROBERT AHDOOT (SBN 172098)
                                          rahdoot@ahdootwolfson.com
                                          THEODORE MAYA (SBN 223242)
                                          tmaya@ahdootwolfson.com
                                          AHDOOT & WOLFSON, PC
                                          2600 W. Olive Avenue, Suite 500
                                          Burbank, CA 91505-4521
                                          Telephone: 310.474.9111
                                          Facsimile: 310.474.8585

                                          ANDREW W. FERICH
                                          aferich@ahdootwolfson.com
                                          AHDOOT & WOLFSON, PC
                                          201 King of Prussia Road, Suite 650
                                          Radnor, PA 19087
                                          Telephone: 310.474.9111
                                          Facsimile: 310.474.8585

                                          Attorneys for Plaintiff Grace Beyer




                                     18
